                                                                       Case 2:17-cv-01371-JCM-PAL Document 45 Filed 02/15/19 Page 1 of 2




                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for Hartford Financial
                                                                 Services Group, Inc., and Sentinel Insurance
                                                            8    Company, Ltd.
                                                            9                                      UNITED STATES DISTRICT COURT
                                                            10                                            DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 LV DIAGNOSTICS, LLC, a Nevada limited                      Case No.: 2:17-cv-01371-JCM-PAL
                                                                 liability company,
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                                                              STIPULATION    AND   ORDER        TO
                                                                                                   Plaintiff,               DISMISS WITH PREJUDICE
                                                            14   v.

                                                            15   THE HARTFORD FINANCIAL SERVICES
                                                                 GROUP, INC., a Connecticut corporation;
                                                            16   SENTINEL INSURANCE COMPANY, LTD., a
                                                                 Connecticut corporation; DOES I through X,
                                                            17   inclusive; and ROE CORPORATIONS I through
                                                                 X, inclusive,
                                                            18                                     Defendants.
                                                            19

                                                            20                PLEASE TAKE NOTE that Plaintiff LV Diagnostics, LLC (LVD) and Defendant Sentinel

                                                            21   Insurance Company, Ltd. (Sentinel)1 by and through their respective counsel of record, hereby

                                                            22   stipulate and agree to dismiss this action with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the

                                                            23   Federal Rules of Civil Procedure.

                                                            24   ...

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28
                                                                 1
                                                                     Defendant Hartford Financial Services Group, Inc. was previously dismissed.
                                                                 47845659;1
                                                                     Case 2:17-cv-01371-JCM-PAL Document 45 Filed 02/15/19 Page 2 of 2



                                                                                                      LV Diagnostics, LLC vs. The Harford Financial Services Group, Inc.
                                                            1                                                                                 2:17-cv-01371-JCM-PAL
                                                            2                 Each party to bear its own costs and fees.
                                                            3                 DATED this _15th_ day of February, 2019.
                                                            4
                                                                 AKERMAN LLP                                               ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                            5
                                                                 /s/ Jamie K. Combs________________                        /s/ Roger P. Croteau
                                                            6    DARREN BRENNER, ESQ.                                      ROGER P. CROTEAU, ESQ.
                                                                 Nevada Bar No. 8276                                       Nevada Bar No. 4958
                                                            7    JAMIE K. COMBS, ESQ.                                      2810 West Charleston Boulevard, Suite 75
                                                                 Nevada Bar No. 13088                                      Las Vegas Nevada 89102
                                                            8    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134                                   Attorneys for LV Diagnostics, LLC
                                                            9
                                                                 Attorneys for Hartford Financial
                                                            10   Services Group, Inc., and Sentinel
                                                                 Insurance Company, Ltd.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                                     ORDER
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                              UPON STIPULATION of the parties, and good cause appearing therefore, it is hereby
                                                            13
                                                                 ORDERED, ADJUDGED AND DECREED that the above-entitled action be dismissed with
                                                            14
                                                                 prejudice, each party to bear its own costs and fees.
                                                            15

                                                            16

                                                            17
                                                                                                            _________________________________________
                                                            18                                              UNITED STATES DISTRICT COURT JUDGE

                                                            19
                                                                                                                    February 20, 2019
                                                            20                                              DATED: _________________________________

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                       2
                                                                 47845659;1
